Title: General Orders, 27 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 27th 1777.
Kilkenny.Kingston.Kildare.


The commanding officers of corps, who have men in the provost guard, against whom sentences have been past, and approved, are, without delay to see those sentences executed.
It being necessary to determine the ranks of Col. Bland, & Col. Moylan, Colonels of Horse; Major Generals Sullivan, Greene, Lord Stirling, Stephen and Lincoln are appointed a Court to inquire into the matter, hear the pretensions of the parties, and determine their

rank. The court to sit this afternoon at 5 o’clock, at Genl Greene’s quarters; any three of them to be a quorum.
The Commander in Chief earnestly desires, that General Officers, in case of an action, or the appearance of one will (when practicable) send all their orders either in writing, or by an Aide-de-Camp, or Brigade Major—to prevent the unintelligible and contradictory directions, which are too often conveyed, and may prove fatal to the views and designs of the commanding officer.
Intelligence of the enemy’s movements, and approach they are also requested to communicate in the same manner to the officer commanding; otherwise it will be impossible for him to make a proper disposition, as the goodness of this must depend upon the certainty and precision of the information.
All officers at out-posts are to govern themselves by this order, so far as it will apply to their case.
The General directs an immediate return to be made to the Adjutant General of the killed, wounded and missing since Sunday last, inclusively.
For the future, the commanding officers of corps are, as soon as possible, to make exact returns to the Adjutant General of all the killed, wounded, and missing, belonging to their respective corps (specifying their ranks) and of the times when, and places where such events shall happen. Such commanding officers, and also, the commanding officers of parties, are, from time to time, to make the like exact returns of all prisoners they shall take from the enemy, and as soon as possible after the capture.
